DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 December 2021 and 02 February 2022 were considered by the examiner.
The information disclosure statement filed 16 December 2022 lists foreign patent documents and several non-patent literature documents not filed in the pending application.  These documents were provided in parent application 16/730338 and considered by the Examiner. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 15-17, and 20 of U.S. Patent No. 11,243,230. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the pending application are anticipated by claims of US patent 11243230 as outlined in the table below.


Pending Application 17/552847
US Patent No. 11243230
1. A probe for interfacing with a photonic integrated circuit, the probe comprising: 


an electrical layer having electrical paths in a membrane, 






at least some of the electrical paths being connected to electrical terminals configured to interface with electrical components of the photonic integrated circuit, the electrical paths avoiding a light path that extends from a bottom side of the membrane to a top side of the membrane that is opposite of the bottom side; 

a fiber arranged to receive light from the photonic integrated circuit such that the light propagates from a port of the photonic integrated circuit and through material of the membrane along the light path to the fiber; and 




a fiber mount to adjust the fiber over the top side of the membrane to increase light received by the fiber from the light that propagates along the light path in the membrane.
1. An opto-electrical probe for interfacing with an optical transmitter photonic integrated circuit (PIC), the opto-electrical probe comprising:

 an electrical layer having electrical paths in a membrane, the membrane being disposed on a plunger that is semitransparent or transparent, the plunger extending from a printed-circuit board (PCB) toward the optical transmitter PIC, 

at least some of the electrical paths being connected to electrical terminals configured to interface with electrical components of the optical transmitter PIC, the electrical paths avoiding a vertical light path that extends from a bottom side of the membrane to a top side of the membrane that is opposite of the bottom side; 

an optical fiber arranged to receive light that is generated by an integrated light source of the optical transmitter PIC such that the light propagates from an optical output port of the optical transmitter PIC and refracts through material of the membrane along the vertical light path to the optical fiber; and 

an optical fiber mount to adjust the optical fiber over the top side of the membrane such that the light propagating along the vertical light path from the bottom side of the membrane to the top side of the membrane and into the optical fiber is increased.
2. The probe of claim 1, wherein the fiber is flexible to allow positioning, by the fiber mount, of the fiber to a position in which the electrical terminals remain in electrical contact with electrical contacts of the photonic integrated circuit and the light that propagates through the membrane to the fiber is increased.
2. The opto-electrical probe of claim 1, wherein the optical fiber is flexible to allow positioning, by the optical fiber mount, of the optical fiber to a position in which the electrical terminals remain in electrical contact with electrical contacts of the optical transmitter PIC and the light refracting through the membrane to the optical fiber is increased.
3. The probe of claim 1, wherein the electrical terminals extend from the membrane to corresponding electrical contacts of the photonic integrated circuit.
6. The opto-electrical probe of claim 1, wherein the electrical terminals extend from the membrane to corresponding electrical contacts of the optical transmitter PIC.
4. The probe of claim 1, wherein the light from the photonic integrated circuit is generated by an integrated light source in the photonic integrated circuit, and wherein the light propagates from the photonic integrated circuit into the bottom side of the membrane and exits from the top side of the membrane towards the fiber.
7. The opto-electrical probe of claim 1, wherein the light from the integrated light source propagates from the optical transmitter PIC into a first side of the membrane and exits from a second side of the membrane towards the optical fiber.
5. The probe of claim 4, wherein the light path is formed by a layout design of the electrical paths.
8. The opto-electrical probe of claim 7, wherein the vertical light path is formed by a layout design of the electrical paths.
6. The probe of claim 5, wherein the electrical paths extend from a periphery of the membrane to the electrical terminals in a center region of the membrane.
9. The opto-electrical probe of claim 8, wherein the electrical paths extend from a periphery of the membrane to the electrical terminals in a center region of the membrane.
7. The probe of claim 6, wherein the light path is positioned in an outer region of the membrane that is outside the center region that includes the electrical terminals.
10. The opto-electrical probe of claim 9, wherein the vertical light path is positioned in an outer region of the membrane that is outside the center region that includes the electrical terminals.
8. The probe of claim 1, wherein the light propagates from the port to the membrane via a lens.
11. The opto-electrical probe of claim 1, wherein the light propagates from the optical output port to the membrane via a lens.
9. The probe of claim 1, wherein the fiber is coupled to an optical test apparatus to measure the light received from the photonic integrated circuit.
3. The opto-electrical probe of claim 2, wherein the optical fiber is optically coupled to an optical test apparatus to measure the light generated by the integrated light source of the optical transmitter PIC.
10. The probe of claim 1, wherein the probe further comprises a positioning mechanism that moves the fiber mount to adjust the fiber to receive an increased amount of light from the photonic integrated circuit.
4. The opto-electrical probe of claim 2, wherein the opto-electrical probe further comprises a positioning mechanism that moves the optical fiber mount to adjust the optical fiber to receive an increased amount of light that is generated by the integrated light source and propagates through the membrane towards the optical fiber.
11. The probe of claim 10, wherein the positioning mechanism is an actuator.
5. The opto-electrical probe of claim 4, wherein the positioning mechanism is an actuator.
12. The probe of claim 1, wherein a wafer comprises the photonic integrated circuit and the probe interfaces electrically and optically with the photonic integrated circuit in the wafer.
15. The opto-electrical probe of claim 1, wherein a wafer comprises the optical transmitter PIC and the opto-electrical probe interfaces electrically and optically with the optical transmitter PIC in the wafer.
13. The probe of claim 12, wherein the port is a grating to output light from the photonic integrated circuit.
16. The opto-electrical probe of claim 15, wherein the optical output port is a grating to output light generated from the optical transmitter PIC.
14. A test apparatus to test a photonic integrated circuit, the test apparatus comprising: 

a support arrangement to support the photonic integrated circuit ; 

a probe comprising an electrical layer and a fiber on a fiber mount, the electrical layer having electrical paths in a membrane, 





at least some of the electrical paths being connected to electrical terminals configured to interface with electrical components of the photonic integrated circuit, the electrical paths avoiding a light path that extends from a bottom side of the membrane to a top side of the membrane that is opposite of the bottom side,

 the fiber to receive light from the photonic integrated circuit such that light propagates from a port of the photonic integrated circuit and through material of the membrane along the light path to the fiber.
17. A test apparatus to test an optical transmitter photonic integrated circuit (PIC), the test apparatus comprising: 

a support arrangement to support the optical transmitter PIC; 

a test probe including an electrical layer and an optical fiber on an optical fiber mount, the electrical layer having electrical paths in a membrane, the membrane being disposed on a plunger that is semitransparent or transparent, the plunger extending from a printed-circuit board (PCB) toward the optical transmitter PIC, 
at least some of the electrical paths being connected to electrical terminals configured to interface with electrical components of the optical transmitter PIC, the electrical paths avoiding a vertical light path that extends from a bottom side of the membrane to a top side of the membrane that is opposite of the bottom side, 

the optical fiber arranged in the optical fiber mount to receive light that is generated by an integrated light source of the optical transmitter PIC such that light propagates from an optical output port of the optical transmitter PIC and refracts through material of the membrane along the vertical light path to the optical fiber; and 

a positioning mechanism to move the optical fiber mount to adjust the optical fiber over the top side of the membrane such that the light propagating along the vertical light path from the bottom side of the membrane to the top side of the membrane and into the optical fiber is increased.
15. The test apparatus of claim 14, wherein the fiber is flexible to allow positioning, by the fiber mount, of the fiber to a position in which the electrical terminals remain in electrical contact with electrical contacts of the photonic integrated circuit and the light that propagates through the membrane to the fiber is increased.
17. …. a positioning mechanism to move the optical fiber mount to adjust the optical fiber over the top side of the membrane such that the light propagating along the vertical light path from the bottom side of the membrane to the top side of the membrane and into the optical fiber is increased.
16. The test apparatus of claim 14, wherein the electrical terminals extend from the membrane to corresponding electrical contacts of the photonic integrated circuit.
17.  … at least some of the electrical paths being connected to electrical terminals configured to interface with electrical components of the optical transmitter PIC…
17. The test apparatus of claim 14, wherein the light from the photonic integrated circuit is generated by an integrated light source in the photonic integrated circuit, and wherein the light propagates from the photonic integrated circuit into the bottom side of the membrane and exits from the top side of the membrane towards the fiber.
17. …to receive light that is generated by an integrated light source of the optical transmitter PIC such that light propagates from an optical output port of the optical transmitter PIC and refracts through material of the membrane along the vertical light path to the optical fiber…
18. The test apparatus of claim 17, wherein the light path is formed by a layout design of the electrical paths.
17. … the electrical paths avoiding a vertical light path that extends from a bottom side of the membrane to a top side of the membrane that is opposite of the bottom side…

20. A method of testing a photonic integrated circuit, the method comprising: 

positioning a probe into an operative position wherein electrical terminals of an electrical layer of the probe have electrical paths in a membrane are connected to electrical terminals that electrically interface with electrical components of the photonic integrated circuit, 






the electrical paths avoiding a light path that extends from a bottom side of the membrane to a top side of the membrane that is opposite of the bottom side, and wherein a fiber attached to a fiber mount is arranged to receive light from the photonic integrated circuit such that the light propagates from a port of the photonic integrated circuit and through material of the membrane along the light path to fiber; 



moving the fiber mount to position the fiber such that the light propagating along the light path from the bottom side of the membrane to the top side of the membrane and into the fiber is increased; and 


performing an electrical test while performing an optical test on the photonic integrated circuit using the probe.
20. A method of testing an optical transmitter photonic integrated circuit (PIC), the method comprising: 

positioning an opto-electrical probe of a test apparatus into an operative position wherein electrical terminals of an electrical layer having electrical paths in a membrane are connected to electrical terminals that electrically interface with electrical components of the optical transmitter PIC, the membrane being disposed on a plunger that is semitransparent or transparent, the plunger extending from a printed-circuit board (PCB) toward the optical transmitter PIC, 

the electrical paths avoiding a vertical light path that extends from a bottom side of the membrane to a top side of the membrane that is opposite of the bottom side, and wherein an optical fiber attached to an optical fiber mount is arranged to receive light that is generated by an integrated light source of the optical transmitter PIC such that the light propagates from an optical output port of the optical transmitter PIC and refracts through material of the membrane along the vertical light path to optical fiber; 

moving the optical fiber mount using a positioning mechanism to position the optical fiber such that the light propagating along the vertical light path from the bottom side of the membrane to the top side of the membrane and into the optical fiber is increased; and 
performing, using the opto-electrical probe, an electrical test while performing an optical test on the optical transmitter PIC, the electrical components being tested using the electrical terminals of the opto-electrical probe while optical components of the optical transmitter PIC are tested using the optical fiber and the optical output port.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9, 12, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walker US 2013/0001405 (Walker).
Regarding claim 1, Walker teaches (Fig. 1) a probe for interfacing with a photonic integrated circuit, the probe comprising:
an electrical layer having electrical paths in a membrane (probe card 104 includes electrical probe card 116 which is printed circuit board with electrical traces and pins 126 per para [0030]), at least some of the electrical paths being connected to electrical terminals configured to interface with electrical components of the photonic integrated circuit (pins 126 configured to interface with wafer 102 per para [0034]), the electrical paths avoiding a light path that extends from a bottom side of the membrane to a top side of the membrane that is opposite of the bottom side (per para [0030] – probe card 116 includes apertures 114 to allow light to pass through without attenuation);
a fiber (optical fibers 122-N) arranged to receive light from the photonic integrated circuit such that the light propagates from a port of the photonic integrated circuit and through material of the membrane along the light path to the fiber (per para [0040-0041] – light from wafer 102 is coupled into fiber 122 by refracting through lenslet plate 120 of the probe card 104); and
a fiber mount (probe head 106) to adjust the fiber over the top side of the membrane to increase light received by the fiber from the light that propagates along the light path in the membrane (per para [0036] – probe head 106 is positioned with respect to wafer 102 to couple light from wafer 102 through the probe card 104 and into fibers 122).
Regarding claim 2, Walker teaches the probe of claim 1, wherein the fiber is flexible to allow positioning (fiber 122 is inherently flexible), by the fiber mount (probe head 106), of the fiber to a position in which the electrical terminals remain in electrical contact with electrical contacts of the photonic integrated circuit and the light that propagates through the membrane to the fiber is increased (probe head 106 positions the fibers 122 per para [0036] while the pins 126 are in contact with wafer 102).
Regarding claim 3, Walker teaches the probe of claim 1, wherein the electrical terminals extend from the membrane to corresponding electrical contacts of the photonic integrated circuit (pins 126 extend from probe card 104 to wafer 102).
Regarding claim 4, Walker teaches the probe of claim 1, wherein the light from the photonic integrated circuit is generated by an integrated light source in the photonic integrated circuit (light generated by LED 110), and wherein the light propagates from the photonic integrated circuit into the bottom side of the membrane and exits from the top side of the membrane towards the fiber (light from wafer 102 propagates into first side of probe card 104 and exits from second side of probe card 104 toward fiber 122).
Regarding claim 5, Walker teaches the probe of claim 4, wherein the light path is formed by a layout design of the electrical paths (probe card 104 includes electrical probe card 116 which has apertures 114 to allow light to pass).
Regarding claim 6, Walker teaches the probe of claim 5, wherein the electrical paths extend from a periphery of the membrane to the electrical terminals in a center region of the membrane (pins 126 are located at the periphery and the center and therefore the probe card includes electrical paths connected to pins).
Regarding claim 7, Walker teaches the probe of claim 6, wherein the light path is positioned in an outer region of the membrane that is outside the center region that includes the electrical terminals (at least two apertures 114 appear toward outer regions of the probe card 104).
Regarding claim 9, Walker teaches the probe of claim 1, wherein the fiber is coupled to an optical test apparatus to measure the light received from the photonic integrated circuit (fibers 122-N are coupled to photodetector 140 and spectrum analyzer 142.  Also see para [0042]).
Regarding claim 12, Walker teaches the probe of claim 1, wherein a wafer comprises the photonic integrated circuit (wafer 102 includes optoelectronic components 110) and the probe interfaces electrically and optically with the photonic integrated circuit in the wafer (probe 100 interfaces with wafer 102 electrically with pins 126 and optically with fibers 122).
Regarding claim 20, Walker teaches (Fig. 1-2) a method of testing a photonic integrated circuit (see Fig. 2 – method for testing wafer 102 shown in Fig. 1), the method comprising:
positioning a probe into an operative position wherein electrical terminals of an electrical layer of the probe have electrical paths in a membrane are connected to electrical terminals that electrically interface with electrical components of the photonic integrated circuit (see Fig. 2 – step 201 includes aligning probe card 104 and LED wafer 102.  Step 202 includes electrically coupling  probe card 104 and wafer 102.  Also see Fig. 1 – probe card 104 includes electrical probe card 116 including electrical paths and pins 126 for contacting wafer 102), the electrical paths avoiding a light path that extends from a bottom side of the membrane to a top side of the membrane that is opposite of the bottom side (per para [0030] – probe card 116 includes apertures 114 to allow light to pass through without attenuation), and wherein a fiber attached to a fiber mount is arranged to receive light from the photonic integrated circuit (see Fig. 1 – fibers 122 are attached to probe head 106) such that the light propagates from a port of the photonic integrated circuit and through material of the membrane along the light path to fiber (see Fig. 1 – light from wafer 102 is transmitted on vertical path to fibers 122);
moving the fiber mount to position the fiber such that the light propagating along the light path from the bottom side of the membrane to the top side of the membrane and into the fiber is increased (see Fig. 2 – step 203 includes positioning);  and
performing an electrical test while performing an optical test on the photonic integrated circuit using the probe (see Fig. 2 – opto-electrical test is performed in that steps 204-207 include electrically energizing the wafer 102 and measuring output light with the fiber).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Walker US 2013/0001405 (Walker) in view of Masuda US 2011/0279812 (Masuda).
Regarding claim 8, Walker teaches the probe of claim 1, but does not teach wherein the light propagates from the port to the membrane via a lens.
	Masuda teaches the light propagates from the port to the membrane via a lens (see para [0020-0021] and Fig. 1 – lens 130 receives light from DUT 12).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the probe taught by Walker to include a lens such that light propagates from the port to the membrane via a lens as taught by Masuda in order to improve collection efficiency and minimize losses. 

Claims 10 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Walker US 2013/0001405 (Walker) in view of Spaziani et al. US 5,631,571 (Spaziani).
Regarding claim 10, Walker probe of claim 1, wherein the fiber is positioned to receive an increased amount of light from the photonic integrated circuit (see Fig. 2 – step 203 includes positioning the fiber)
Walker does not explicitly teach a wherein the probe further comprises a positioning mechanism that moves the fiber mount to adjust the fiber. 
Spaziani teaches (Fig. 2) a positioning mechanisms to move the optical fiber (see Fig. 2 - micro-positioner 215 for fiber 114).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the probe head taught by Walker to include a positing mechanisms to move the optical fibers as taught by Spaziani in order to achieve the predictable results of aligning the fiber with precision to desired location.
Regarding claim 14, Walker teaches (Fig. 1) a test apparatus to test a photonic integrated circuit, the test apparatus comprising:
a probe comprising an electrical layer (probe card 104 includes electrical probe card 116 which is printed circuit board with electrical traces and pins 126 per para [0030]) and an fiber on an fiber mount (probe card 106 with fibers 122-N), the electrical layer having electrical paths in a membrane, at least some of the electrical paths being connected to electrical terminals configured to interface with electrical components of the photonic integrated circuit (probe card 104 includes electrical probe card 116 which is printed circuit board with electrical traces and pins 126 per para [0030].  Pins 126 configured to interface with wafer 102 per para [0034]), the electrical paths avoiding a light path that extends from a bottom side of the membrane to a top side of the membrane that is opposite of the bottom side (per para [0030] – probe card 116 includes apertures 114 to allow light to pass through without attenuation), the fiber to receive light from the photonic integrated circuit such that light propagates from a port of the photonic integrated circuit and through material of the membrane along the light path to the fiber (per para [0040-0041] – light from wafer 102 is coupled into fiber 122 by refracting through lenslet plate 120 of the probe card 104).
Walker does not explicitly teach a support arrangement to support the photonic integrated circuit.
Spaziani teaches (Fig. 2) a support arrangement to support the optical transmitter PIC (vacuum chuck 200 supporting wafer 100).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Walker to include the support arrangement as taught by Spaziani in order to achieve the predictable results of supporting the wafer on a stable surface to enable alignment with the fiber and pins.
Regarding claim 15, Walker teaches the test apparatus of claim 14, wherein the fiber is flexible to allow positioning (fiber 122 is inherently flexible), by the fiber mount (probe head 106), of the fiber to a position in which the electrical terminals remain in electrical contact with electrical contacts of the photonic integrated circuit and the light that propagates through the membrane to the fiber is increased (probe head 106 positions the fibers 122 per para [0036] while the pins 126 are in contact with wafer 102).
Regarding claim 16, Walker teaches the test apparatus of claim 14, wherein the electrical terminals extend from the membrane to corresponding electrical contacts of the photonic integrated circuit (pins 126 extend from probe card 104 to wafer 102).
Regarding claim 17, Walker teaches test apparatus of claim 14, wherein the light from the photonic integrated circuit is generated by an integrated light source in the photonic integrated circuit (light generated by LED 110),  and wherein the light propagates from the photonic integrated circuit into the bottom side of the membrane and exits from the top side of the membrane towards the fiber (light from wafer 102 propagates into first side of probe card 104 and exits from second side of probe card 104 toward fiber 122).
Regarding claim 18, Walker teaches the test apparatus of claim 17, wherein the light path is formed by a layout design of the electrical paths (probe card 104 includes electrical probe card 116 which has apertures 114 to allow light to pass).
Regarding claim 19, Walker teaches (Fig. 1) test apparatus of claim 18, wherein the electrical paths extend from a periphery of the membrane to the electrical terminals in a center region of the membrane (pins 126 are located at the periphery and the center and the probe card includes electrical paths connected to pins).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Walker US 2013/0001405 (Walker) in view of Spaziani et al. US 5,631,571 (Spaziani) and in further view of Gnausch et al. US 2020/0378865 (Gnausch).
Regarding claim 11, Walker in view of Spaziani teaches the opto-electrical probe of claim 10, but does not teach wherein the positioning mechanism is an actuator.
Gnausch teaches positioning mechanism is an actuator (see para [0008] - fiber optical modules are moved with high precision actuators).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the positioner taught by Walker in view of Spaziani to be an actuator as taught by Gnausch in order to achieve the predictable results of having high resolution movement of the fiber required for alignment.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Walker US 2013/0001405 (Walker) in view of Frankel et al. US 2017/0160482 (Frankel).
Regarding claim 13, Walker teaches the probe of claim 12, but does not teach wherein the port is a grating to output light from the photonic integrated circuit.
Frankel teaches (Fig. 1) the port is a grating to output light from the photonic integrated circuit (see Fig. 1 and para [0015] – PIC includes vertical grating coupler).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the port taught by Walker to include a grating as taught by Frankel in order to convert the optical signal into the desired electromagnetic modes as taught by Frankel (see para [0015]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E RODAK whose telephone number is (571)270-5628. The examiner can normally be reached Monday-Friday 7:30AM - 3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEE E RODAK/Primary Examiner, Art Unit 2868